Exhibit 10.7

SCIENCE APPLICATIONS INTERNATIONAL CORPORATION

1999 STOCK INCENTIVE PLAN

NON-QUALIFIED STOCK OPTION AGREEMENT

 

Name

Address

Address

  

Account Number:

Option Number:

Option Shares:

Option Price:

Grant Date:

Expiration Date:

  

BY ACCEPTING THE OPTION SET FORTH ABOVE, YOU VOLUNTARILY AGREE TO ALL

OF THE TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT AND IN THE

PLAN, A COPY OF WHICH IS ATTACHED.

Science Applications International Corporation, a Delaware corporation (the
“Company”), hereby grants an Option to purchase shares of its Class A Common
Stock, $.01 par value per share (“Stock”) to the optionee set forth above
(“Optionee”). The terms and conditions of the Option are set forth in this
Agreement and in the Company’s 1999 Stock Incentive Plan (the “Plan”).

 

1. DEFINITIONS. The following terms shall have the meanings as defined below.
Capitalized terms used herein and not defined shall have the meanings attributed
to them in the Plan.

“Affiliate” shall mean: (i) any Subsidiary; and (ii) any other entity in which
the Company has an equity interest or significant business relationship and
which has been designated as an “Affiliate” by the Committee for purposes of the
Plan.

“Article Fourth” shall mean Article Fourth of the Company’s Restated Certificate
of Incorporation, as amended.

“Committee” shall have the meaning as defined in the Plan.

“Executive Officer” shall mean an executive officer of the Company named
pursuant to Section 16 of the Exchange Act of 1934, as amended.

“Exercise Price” shall mean the option price per Option Share set forth at the
beginning of this Agreement.

“Grant Date” shall mean the Grant Date set forth at the beginning of this
Agreement.

 

Page 1 of 8



--------------------------------------------------------------------------------

“Medical Leave” shall mean a leave of absence for medical reasons which shall
begin after ninety-one (91) consecutive calendar days of total disability leave
and shall remain in effect until the earlier of a release by the attending
physician for Optionee to return to work or until the termination of employment.

“Normal Retirement” shall mean a retirement or an early retirement under the
terms of a retirement or pension plan maintained by the Company or an Affiliate
and in which Optionee is a participant.

“Permanent Disability” shall mean the status of disability determined
conclusively by the Committee based upon certification of disability by the
Social Security Administration or upon such other proof as the Committee may
require, effective upon receipt of such certification or other proof by the
Committee.

“Plan” shall mean the Company’s 1999 Stock Incentive Plan.

“Option Shares” shall mean the number of shares of Stock set forth at the
beginning of this Agreement.

“Special Retirement” shall mean any of the following: (i) when Optionee retires
after reaching age 59 1/2 and has at least ten (10) years of service with the
Company or an Affiliate; (ii) any time after age 59 1/2 when Optionee’s age plus
years of service with the Company or an Affiliate equals at least 70; or
(iii) if Optionee is a director of the Company or an Executive Officer at
retirement, when Optionee retires after reaching the applicable mandatory
retirement age, regardless of years of service with the Company.

“Stock” shall mean the Class A common stock of the Company.

“Subsidiary” means any company during any period in which it is a “subsidiary
corporation” as that term is defined in Section 424(f) of the Internal Revenue
Code of 1986, as amended, or any successor thereto, with respect to the Company.

“Years of Service” shall be construed in accordance with the use of such term in
the Company’s Administrative Policy SH-2, as such policy may be revised from
time to time.

 

2. GRANT OF OPTION; NUMBER OF SHARES; EXERCISE PRICE. The Company hereby grants
to Optionee an Option to purchase all or any part of the Option Shares at the
Exercise Price.

 

3. TERM OF OPTION. This Option shall terminate upon the earlier to occur of:
(i) five (5) years from the Grant Date; or (ii) the expiration of the applicable
period following the occurrence of any of the events specified in Section 5
hereof. The Company shall have no obligation to provide Optionee with notice of
termination or expiration of this Option.

 

Page 2 of 8



--------------------------------------------------------------------------------

4. EXERCISE OF OPTION.

 

  4.1 General Schedule of Exercisability. Subject to the terms of the Plan and
this Agreement, the right to exercise this Option shall vest in accordance with
the following schedule:

 

  a) The Option may not be exercised in whole or in part at any time prior to
the first year anniversary of the Grant Date.

 

  b) The Option may be exercised as to 20% of the Option Shares after the
first-year anniversary of the Grant Date.

 

  c) The Option may be exercised as to an additional 20% of the Option Shares
after the second-year anniversary of the Grant Date.

 

  d) The Option may be exercised as to an additional 20% of the Option Shares
after the third-year anniversary of the Grant Date.

 

  e) The Option may be exercised as to an additional 40% of the Option Shares
after the fourth-year anniversary of the Grant Date.

The rights to exercise the Option, as specified in the preceding schedule, shall
be cumulative. Optionee may purchase all, or from time to time, any part of the
maximum number of Option Shares which are then exercisable, but in no case may
Optionee exercise the Option in regard to any fraction of a share. Except as set
forth in Section 5.2 below, this Option shall be exercisable only by Optionee.

 

  4.2 General Terms of Exercise. Subject to the terms of the Plan and this
Agreement, the Option shall be exercised pursuant to procedures established by
the Committee, which may include written, electronic or voice procedures as may
be specified by the Committee and which may include a requirement to acknowledge
this Agreement prior to exercise. All or part of the Exercise Price may be
satisfied by tendering (either by actual delivery or by attestation) shares of
Stock acceptable to the Committee valued at their Fair Market Value as of the
date of exercise.

 

  4.3

Treatment of Special Retirement. In the event of a Special Retirement of an
Optionee who is a director of the Company or an Executive Officer, the right to
exercise this Option shall continue to vest in accordance with the schedule set
forth above. In the event of a Special Retirement of an Optionee who is not a
director of the Company or an Executive Officer, the right to exercise this
Option shall continue to vest in accordance with the schedule set forth above,
but only if Optionee has held this Option at least twelve (12) months prior to
the date of such Special Retirement. The Company shall have the right to
terminate the unvested portion of this Option at any time if Optionee violates
the terms of his or her inventions, copyright and confidentiality

 

Page 3 of 8



--------------------------------------------------------------------------------

 

agreement with the Company or breaches his or her other contractual or legal
obligations to the Company.

 

  4.4 Treatment of Death or Permanent Disability. Notwithstanding anything to
the contrary herein, any unvested portion of this Option shall accelerate and
become fully exercisable upon the death or Permanent Disability of Optionee
during the term of this Option, whether such death or Permanent Disability
occurs following a Special Retirement or while Optionee is affiliated with the
Company or any of its Affiliates.

 

  4.5 Treatment of Leave of Absence. If Optionee is an employee of the Company
or an Affiliate and is on a leave of absence pursuant to the terms of the
Company’s Administrative Policy No. SH-1 “Unpaid Leave” or similar policy
maintained by an Affiliate, as such policies may be revised from time to time,
Optionee shall not, during the period of such absence be deemed, by virtue of
such absence alone, to have terminated Optionee’s employment. Optionee shall
continue to vest in this Option during any approved medical or military leave of
absence. Medical leave shall include family or medical leaves, workers’
compensation leave, or pregnancy disability leave. For all other leaves of
absence, this Option will vest only during active employment and shall not vest
during a leave of absence. However, if Optionee returns to active employment
with the Company or an Affiliate following such a leave, this Option will be
construed to vest as if there had been no break in active employment. During any
leave of absence, Optionee shall have the right to exercise the vested portion
of this Option.

 

5. TERMINATION OF OPTION; EVENTS IMPACTING ABILITY TO EXERCISE OPTION.

 

  5.1 Termination of Affiliation. If Optionee is an employee, director or
consultant of the Company or an Affiliate and ceases to be affiliated for any
reason other than death, Normal Retirement, Special Retirement, Permanent
Disability or Change in Affiliate Status (as described in Section 5.5), Optionee
may exercise this Option within the thirty (30) day period following such
cessation of affiliation, but only to the extent that this Option was
exercisable at the date of such cessation of affiliation and Optionee’s rights
to exercise the Option have not been suspended as of the date of such cessation
of affiliation. This Option shall terminate on the earlier to occur of the
expiration of such thirty (30) day period or the expiration of this Option.

 

  5.2

Death. If Optionee is an employee, director or consultant of the Company or an
Affiliate and ceases to be affiliated as a result of Optionee’s death, or if
Optionee’s death occurs following a Special Retirement, any unvested portion of
this Option shall accelerate and become fully exercisable. This Option may be
exercised within the one (1) year period following such death, and then only by
the beneficiary designated by Optionee or by the person or persons to whom
Optionee’s rights under this Option shall pass by Optionee’s will or by the laws
of descent and distribution. This Option shall

 

Page 4 of 8



--------------------------------------------------------------------------------

 

terminate on the earlier to occur of the expiration of such one (1) year period
or the expiration of this Option.

 

  5.3 Normal Retirement. If Optionee is an employee, director or consultant of
the Company or an Affiliate and ceases to be affiliated as a result of
Optionee’s Normal Retirement, Optionee may exercise this Option within the
ninety (90) day period following such cessation of affiliation, but only to the
extent that this Option was exercisable at the date of such cessation of
affiliation. This Option shall terminate on the earlier to occur of the
expiration of such ninety (90) day period or the expiration of this Option.

 

  5.4 Permanent Disability. If Optionee is an employee, director or consultant
of the Company or an Affiliate and ceases to be affiliated as a result of
Optionee’s Permanent Disability, any unvested portion of this Option shall
accelerate and become fully exercisable and , Optionee may exercise this Option
within the ninety (90) day period following such cessation of affiliation. If
Optionee’s Permanent Disability occurs following a Special Retirement, any
unvested portion of this Option shall accelerate and become fully exercisable
and Optionee may exercise this Option within the ninety (90) day period
following the determination of Permanent Disability by the Committee. This
Option shall terminate on the earlier to occur of the expiration of such ninety
(90) day period or the expiration of this Option.

 

  5.5 Change in Affiliate Status. If Optionee is an employee, director or
consultant of an Affiliate and such entity ceases to be an Affiliate as defined
in the Plan, whether by action of the Committee or otherwise, Optionee may
exercise this Option within the thirty (30) day period following the mailing of
notice of such change in Affiliate status to Optionee at Optionee’s address of
record with the Company’s Stock Programs Department, but only to the extent that
this Option was exercisable at the date of such determination. This Option shall
terminate on the earlier to occur of the expiration of such thirty (30) day
period or the expiration of this Option.

 

  5.6 Breach of Obligation During Special Retirement. If the Company terminates
the unvested portion of this Option during a Special Retirement as a result of
Optionee’s violation of the terms of his or her inventions, copyright and
confidentiality agreement with the Company or Optionee’s breach of his or her
other contractual or legal obligations to the Company, Optionee may exercise
this Option within the thirty (30) day period following such termination, but
only to the extent that this Option was exercisable at the date of such
termination. This Option shall terminate on the earlier to occur of the
expiration of such thirty (30) day period or the expiration of this Option.

 

  5.7

Termination of Unexercised Options. If any portion of the Option is not
exercised by the earlier of: (i) the end of the applicable period specified in
Section 5.1, 5.2, 5.3, 5.4, 5.5 or 5.6; or (ii) the expiration of this Option,
any such unexercised portion and all of Optionee’s rights with respect thereto
shall terminate. In no event shall this Option or

 

Page 5 of 8



--------------------------------------------------------------------------------

 

any portion thereof be exercisable beyond the five (5) year term stated in
Section 3.

 

6. TAX WITHHOLDING. If the Company is required to withhold any federal, state,
local or other taxes upon the exercise of this Option and the Optionee has not
provided cash or a check to the Company in an amount sufficient to meet this
obligation at the time of exercise, Optionee agrees that the Company has the
right to repurchase a sufficient number of shares of Stock issued upon exercise
of this Option at the then current Formula Price (as defined in the Plan) to
meet the withholding obligation based on the minimum rates required by law.

 

7. RIGHTS, RESTRICTIONS AND LIMITATIONS.

 

  7.1 Article Fourth. All Option Shares are subject to the rights, restrictions
and limitations set forth in Article Fourth.

 

  7.2 Company Right of Repurchase.

 

  a) Repurchase Right. In addition to the rights, restrictions and limitations
set forth in Article Fourth or in any Company repurchase deferral program, the
Company shall have the right to repurchase those Option Shares that are acquired
by Optionee upon exercise of this Option: (i) after the date that is one hundred
eighty (180) days prior to the date of termination of Optionee’s affiliation
with the Company or an Affiliate as an employee, director or consultant,
including any exercises after termination; and (ii) during a Special Retirement.
The Company’s right to repurchase such Option Shares shall begin on the one
hundred eightieth (180th) day after each exercise date (“Exercise Date”) that
Optionee acquires such Option Shares. The Company shall exercise its right to
repurchase within two hundred forty (240) days after an Exercise Date, by
mailing written notice to Optionee’s address of record with the Company’s
transfer agent. . The Company may exercise its repurchase right on one or
multiple occasions with respect to all or any portion of the Option Shares.

 

  b) Payment. If the Company elects to repurchase Option Shares as described
above in Section 7.2(a), the repurchase price shall be the Formula Price per
share in effect on the date that is one hundred eighty (180) days after an
Exercise Date. The Company shall, in the event it exercises its right to
repurchase such Option Shares, pay for such Option Shares in cash, by Company
check or via electronic transfer within two hundred seventy (270) days after the
Exercise Date.

 

8. RESTRICTIONS UNDER SECURITIES LAW. All shares of Stock covered by this
Agreement are subject to any restrictions which may be imposed under applicable
state and federal securities laws and are subject to obtaining all necessary
consents which may be required by, or any condition which may be imposed in
accordance with, applicable state and federal securities laws or regulations.

 

Page 6 of 8



--------------------------------------------------------------------------------

9. INVESTMENT. Optionee agrees that any and all shares of Stock purchased upon
the exercise of this Option shall be acquired for investment and not for
distribution.

 

10. CAPITAL ADJUSTMENT. The Exercise Price and the number of Option Shares shall
be appropriately adjusted for any increase or decrease in the number of shares
of Stock which the Company has issued and outstanding resulting from any stock
split, stock dividend, combination of shares or any other similar change, or any
exchange for other securities or any reclassification, reorganization,
redesignation, recapitalization or otherwise.

 

11. INCORPORATION OF STOCK OPTION PLAN; DEFINED TERMS. The Option granted hereby
is granted pursuant to the Company’s 1999 Stock Incentive Plan, all the terms
and conditions of which are hereby made a part hereof and are incorporated
herein by reference. In the event of any inconsistency between the terms and
conditions contained herein and those set forth in the Plan, the terms and
conditions of the Plan shall prevail.

 

12. EMPLOYMENT AT WILL; NO OBLIGATION TO CONTINUE AFFILIATE STATUS.

 

  12.1 If Optionee is an employee or consultant of the Company or an Affiliate,
such employment or affiliation is not for any specified term and may be
terminated by employee or by the Company or an Affiliate at any time, for any
reason, with or without cause and with or without notice. Nothing in this
Agreement (including, but not limited to, the right to exercise this Option
pursuant to the schedule set forth in Section 4 herein), the Plan or any
covenant of good faith and fair dealing that may be found implicit in this
Agreement or the Plan shall (i) confer upon Optionee any right to continue in
the employ of, or affiliation with, the Company or an Affiliate, (ii) constitute
any promise or commitment by the Company or an Affiliate regarding the fact or
nature of future positions, future work assignments, future compensation or any
other term or condition of employment or affiliation, (iii) confer any right or
benefit under this Agreement or the Plan unless such right or benefit has
specifically accrued under the terms of this Agreement or Plan or (iv) deprive
the Company of the right to terminate Optionee at will and without regard to any
future vesting opportunity that Optionee may have.

 

  12.2

Optionee acknowledges and agrees that the right to exercise this Option pursuant
to the schedule set forth in Section 4 is earned only by continuing as an
employee or consultant at the will of the Company or as a director (not through
the act of being hired, being granted this Option or any other Option, award or
benefit or acquiring shares hereunder) and that the Company has the right to
reorganize, sell, spin-out or otherwise restructure one or more of its
businesses or Affiliates at any time or from time to time, as it deems
appropriate (a “reorganization”). Optionee acknowledges and agrees that such a
reorganization could result in the termination of Optionee’s relationship as an
employee or consultant to the Company or an Affiliate, or the termination of
Affiliate status of Optionee’s employer and the loss of benefits available to
Optionee under this Agreement, including but not limited to, the termination of
the

 

Page 7 of 8



--------------------------------------------------------------------------------

 

right to exercise the Options under this Agreement. Optionee further
acknowledges and agrees that this Agreement, the Plan, the transactions
contemplated hereunder and the vesting schedule set forth herein or any covenant
of good faith and fair dealing that may be found implicit in any of them do not
constitute an express or implied promise of continued engagement as an employee
or consultant for the term of the Option, for any period, or at all, and shall
not interfere in any way with Optionee’s right or the Company’s right to
terminate Optionee’s relationship as an employee or consultant at any time, with
or without cause and with or without notice.

 

13. MISCELLANEOUS. This Agreement contains the entire agreement between the
parties with respect to its subject matter. This Agreement shall be binding upon
and shall inure to the benefit of the respective parties, the successors and
assigns of the Company, and the heirs, legatees, and personal representatives of
Optionee. Optionee acknowledges that accepting the Option set forth at the
beginning of this Agreement constitutes an unequivocal acceptance of this
Agreement and any attempted modifications or deletions will have no force or
effect upon the Company’s right to enforce the terms and conditions stated
herein.

 

14. GOVERNING LAW. This Agreement shall be governed by, construed and enforced
in accordance with the laws of the State of Delaware without reference to such
state’s principles of conflict of laws.

By accepting the Option set forth at the beginning of this Agreement, you agree
to all of the terms and conditions set forth above and in the Plan.

Revised 3/2006

 

Page 8 of 8